 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3




Cleco Corporation
Summary of Director Compensation, Benefits and Policies
As Approved by the Board of Directors on July 23, 2004 and
Last Revised on July 29, 2011


Annual Retainer
Each non-management Director receives an annual retainer of $40,000.  This
retainer is paid in quarterly installments of $10,000.  Effective January 1,
2012, the annual retainer will increase to $45,000 and will be paid in quarterly
installments of $11,250.  The non-management Chairman of the Board receives an
additional annual retainer of $90,000.  Effective January 1, 2012, the
additional annual retainer for the non-management Chairman of the Board will
increase to $100,000.



 
Each non-management Director who is chairman of a board committee receives an
additional annual fee of $5,000, except the chairman of the Executive Committee,
who does not receive any additional compensation for holding that position, and
the chairman of the Audit Committee.  The chairman of the Audit Committee
receives an additional annual fee of $12,500, which reflects the increased
responsibilities of this position as a result of the Sarbanes-Oxley Act of
2002.  Effective January 1, 2012, the additional annual fee for the chairman of
the Compensation Committee will increase to $7,500.  The total annual retainer
may be paid, at the election of each Director, in the form of cash, Cleco common
stock, or a combination of both cash and stock.



Meeting Fees
Each non-management Director receives meeting fees as follows:  (1) $1,750 for
each in-person board meeting attended; (2) $1,750 for each in-person Audit
Committee meeting attended; (3) $1,500 for each in-person other committee
meeting attended; and (4) $500 for each telephone conference meeting of the
board or one of its committees attended, including informal telephone conference
meetings.  Meeting fees may be paid, at the election of each Director, in the
form of cash, Cleco common stock, or a combination of both cash and stock.



 
The Chairman of the Board is not paid for attendance at meetings (whether in
person or by phone) of committees on which he does not serve, except quarterly
phone meetings of the Audit Committee for review of the Form 10-K and/or Form
10-Q.  Nor is the Chairman compensated for meetings not associated with Board or
committee meetings or for regular on-site visits to Cleco to receive updates
from the management staff.



 
 
 

--------------------------------------------------------------------------------

 
 
Corporate Governance Guidelines
Page 2 of 3

 
Special Services
While expected to occur infrequently, when a non-management Director is
requested to perform special services considered to be beyond the scope of the
Director’s normal duties, each day spent performing those duties shall be
considered the equivalent of attending a Board or committee meeting for purposes
of Director compensation.  Normally compensation for such matters will be
appropriate only if the Director is required to spend more than four hours on
the matter and associated travel.  Examples, not inclusive, of such activities
would be participating in the interview process for potential new Board
candidates and/or members of senior management and working with consultants to
the Board.  Determinations as to the applicability of compensation to a
particular circumstance will be reviewed on a case-by-case basis by the
President/CEO and the Corporate Secretary.



Expenses
Directors are reimbursed for travel and related expenses incurred for attending
meetings of the Board of Directors and board committees, including costs related
to spousal travel, as well as for any special services as described above.  This
reimbursement includes the cost of first class air fare as authorized by Cleco’s
CEO.



 
As noted above, spousal travel for Directors has been approved and authorized by
Cleco’s CEO.  Therefore, reimbursement by Cleco to Directors for all costs
related to spousal travel will be allowed.  Such costs will be charged to a
specific account to allow for proper tax treatment by the Company.  (These costs
will not be tax deductible for Cleco, nor will they be taxable to the Director.)



Restricted Stock
Each non-management Director receives an annual restricted stock award of Cleco
common stock valued at $50,000, not to exceed 10,000 shares of stock in any
year.  The grant date of the award will be the date of the January Board meeting
each year, and the valuation date of the stock will be the first trading day of
the year.  The number of shares to be issued will be determined by dividing 85%
of the stock price on the valuation date into $50,000.  Directors are not
required to provide any consideration in exchange for the restricted stock
award.  Restrictions on the stock subject to the award lapse after a six-year
period measured from the date of the award or at the Director’s retirement if
earlier, and the stock cannot be sold or transferred during this
period.  Effective January 1, 2012, the value of this annual restricted stock
award of Cleco common stock will increase to $65,000 for all directors except
the non-management Chairman of the Board.  Effective January 1, 2012, the value
of this annual restricted stock award of Cleco common stock will increase to
$80,000 for the

 
 
 
 

--------------------------------------------------------------------------------

 
 
Corporate Governance Guidelines
Page 3 of 3
 
 

 
non-management Chairman of the Board.  The number of shares to be issued will be
determined by dividing 100% of the stock price on the valuation date into
$65,000 and $80,000, respectively.

 
Stock Ownership
Cleco has adopted stock ownership guidelines for Directors.  Under the
guidelines, Cleco recommends that its current Directors beneficially own common
stock of Cleco having a value equal to at least five times the annual Board
retainer.  New Directors will have five years following their election to the
Board to meet this recommended stock ownership level, and current Directors will
have three years following each increase in the annual Board retainer to meet
this recommended stock ownership level.  The intent of the guidelines is to
encourage stock ownership by Directors and not to force a Director to purchase
more stock, if and when the stock price declines.  Where the guidelines are not
met within the applicable time, the matter will be reviewed by the
Nominating/Governance Committee, which may determine to waive the guidelines or
to make an appropriate recommendation to the Board.



Deferred 
     

Compensation
 

Plan
A non-management Director may elect to participate in a deferred compensation
plan and defer the receipt of all or part of his or her fees and restricted
stock.  Benefits are equal to the amount credited to each Director’s individual
account based on compensation deferred plus applicable investment
returns.  Accounts are payable when a Director ceases to serve on the Board or
attains a specified age.  (Please note:  Due to the complexity of the income tax
rules related to deferred compensation, Directors may wish to consult their
personal tax advisors.)



Life Insurance/
 

         Disability Plan
Cleco provides its non-management Directors with $200,000 of life insurance and
permanent total disability coverage under a group accidental death and
dismemberment plan maintained by Cleco Power LLC, a wholly owned subsidiary of
Cleco.  This coverage is terminated at the time the Director ceases to serve on
the Board.  Coverage may not be continued, even if the departing Director agrees
to pay the premium.



Management 
 

 
Directors
Directors who are Cleco employees receive no additional compensation for serving
as a Director.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------